Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-2, 6-10, and 12-20 are pending and have been examined in this application. 
Claims 3-5 and 11 have been cancelled.
As of the date of this action, no information disclosure statement has been filed on behalf of this case.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recite the phrase “The system of claim 4” in line 1. This renders the claim vague and indefinite, since claim 4 has been cancelled and can no longer be referenced as a dependency. The Examiner suggests changing “The system of claim 4” to --The system of claim 1--.
Appropriate correction is required. Accordingly, the invention has been examined as best understood. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-10, 12-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haff et al. (US 8919280 B1) in view of Tenzer (US 4368690 A), Lenker (US 20040231229 A1), Luniewski (US 4484341 A), and Klein (US 7513861 B2).
Regarding claim 1, Haff discloses a system for irradiating insects (abstract, regarding sterile insect technique), the system comprising at least two radiation sources (col. [2], lines 39-41, regarding surrounding a sample with a plurality of x-ray sources a higher applied dose may be achieved over single source x ray sources) a rotating cylinder, the at least two radiation sources being positioned around the rotating cylinder (col. [4], lines 9-11, regarding a further embodiment is an increase in the uniformity of the dose by rotating the sample container while moving vertical through the irradiation zone; col. [1], lines 40-45, regarding x-ray tubes surrounding a cylinder containing insects) an irradiation line, the irradiation line being projected by the at least two radiation sources (col. [3], lines 6-15, regarding X-ray tubes (1) surround the cylinder (3) project an irradiation line from at least two radiation sources at an optimized distance).

Haff does not specifically disclose at least one package of insects for sterilizing irradiation.
However, Tenzer is in the field of insect packages for irradiation (abstract) and further teaches at least one package of insects for sterilizing irradiation (see figs. 1-3 and abstract, where the package is made for holding insects as the insects are exposed to sterilizing radiation).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified Haff with the at least one package of insects for sterilizing irradiation as taught by Tenzer. Doing so would allow for the insects to be placed in smaller, portable packages that can be easily handled after radiation is applied to them.

Haff as modified by Tenzer does not specifically disclose attaching at least one package to the outer surface of the rotating cylinder.
However, Lenker is in the field of attaching bags to devices (abstract) and further teaches attaching at least one package to the outer surface of the rotating cylinder (para. [0004], regarding the present invention provides a package and attachment mechanism that may be used in a variety of applications where it is desirable to attach a flexible bag to a device or machine).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified the device body of Haff as modified by Tenzer to attach at least one package to the outer surface of the rotating cylinder as taught by Lenker, since the at least one package of insects of Haff as modified by Tenzer could be attached to the rotating cylinder of Haff as modified by Tenzer via the attachment mechanism of Lenker. Doing so would allow an attachment mechanism in which it may be used in a variety of applications where it is desirable to attach a package to a device or machine (From Lenker, abstract).

Haff as modified by Tenzer and Lenker does not specifically disclose a non-rotating irradiation line; the non-rotating irradiation line comprising a uniform radiation dose linear area on an outer surface of the rotating cylinder; a uniform and constant radiation dose is applied to the at least one package of insects each time the at least one package of insects passes through the non-rotating irradiation line.
However, Luniewski is in the field of radiation devices (abstract) and further teaches a non-rotating irradiation line; the non-rotating irradiation line comprising a uniform radiation dose linear area on an outer surface of an object (see fig. 2, where there is a radiation source 2 which applies a uniform radiation dose to a linear area on an outer surface of an object); a uniform and constant radiation dose is applied to the at least one package each time the at least one package passes through the non-rotating irradiation line (see fig. 2 and col. [4], lines 37-64, where a uniform and constant radiation dose is applied, via radiation source 2, to the at least one package 16 each time the at least one package 16 passes through the non-rotating irradiation line (the package is on a surface which is rotating relative to the non-rotating irradiation line and radiation source 2)).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified the device body of Haff as modified by Tenzer and Lenker with the non-rotating irradiation line; the non-rotating irradiation line comprising a uniform radiation dose linear area on an outer surface of the rotating cylinder; a uniform and constant radiation dose is applied to the at least one package of insects each time the at least one package of insects passes through the non-rotating irradiation line as taught by Luniewski, since the uniform radiation dose applied to a linear area of Luniewski could be used on the outer surface of the rotating cylinder and the at least one package of insects of Haff as modified by Tenzer and Lenker. Doing so would allow for the device to more precisely apply radiation to an object, thereby allowing the system to more accurately measure the dosage of radiation which has been applied to a specific area.

Haff as modified by Tenzer, Lenker, and Luniewski does not appear to specifically disclose a rotating dosimeter probe attached to the outer surface of the rotating cylinder and rotating with the at least one package of insects; wherein the system is structured so that; the rotating dosimeter probe communicates the radiation dose received by the at least one package of insects to an electronic display that is monitored by an operator or an automated controller, whereby system operations are terminated when a desired radiation dose is reached;
However, Klein is in the field of radiation therapy (abstract) and teaches a rotating dosimeter probe attached to the outer surface of the rotating cylinder and rotating with the at least one package of insects; wherein the system is structured so that; the rotating dosimeter probe communicates the radiation dose received by the at least one package of insects to an electronic display that is monitored by an operator or an automated controller, whereby system operations are terminated when a desired radiation dose is reached (col. [2], lines 38-50, regarding receive real-time monitoring information from the sensors and to modify the treatment plan in real time prior to full delivery of the prescribed dose. The controller can include or be linked to a manipulating device that pulls back the catheter or probe carrying the source and, in the case of directional radiation, that rotates the source and directs radiation in limited arcs as determined by the processor to implement the prescribed dose in substantially all areas of tissue while avoiding overdose to the skin and other sensitive tissue regions. Rather than (or in conjunction with) rotation the probe can have rotating shields or extendable/retractable finger-like shield segments, which can be manipulated by the controller).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified Haff as modified by Tenzer, Lenker, and Luniewski with the ion probe as taught by Klein. Doing so would allow a probe having an ionizing radiation source, to a position for delivering radiation to the region, delivering radiation to the region using the ionizing radiation source, pursuant to the radiation treatment plan, while delivering radiation, monitoring dose delivered at a plurality of points in or near the region, and as needed, modifying delivery of radiation based on dose as monitored, to arrive at generally a prescribed dose in tissue at all portions of the region (from Klein, claim 1).

Regarding claim 2, Haff as modified discloses the system of claim 1, and further discloses wherein the system is structured so that the insects in the system are alive and fertile at a beginning of irradiation, and alive and infertile after the irradiation (Haff, col. [1], lines 18-20, regarding insects are sterilized through irradiation and released into the wild to sexually compete with the population at large, thus reducing the chance for reproduction).

Regarding claim 6, Haff as modified discloses the system of claim 1, but does not specifically discloses wherein the rotating cylinder comprises a horizontally extending rotating cylinder so that the irradiation line extends parallel with the axis of rotation of the rotating cylinder.
However, looking at Fig. 5 A and knowing that (Haff, col. [4], lines 40-46, regarding a cylindrical sample container would maintain the optimum diameter for a uniform dose rate and maximum throughput, but could vary in height. To compensate for the decrease in dose along its axis, the cylinder would move at a fixed rate along the direction perpendicular to the plane containing the four x-ray sources) as stated above. It would be obvious to one in the art before the effective filing date to have made the cylinder be horizontally configured instead of vertically configured as seen in Fig. 5. This would allow the irradiation line to be parallel with the rotation of the cylinder.

Regarding claim 7, Haff as modified discloses the system of claim 3, wherein the at least one package of insects is attached to rounded sides of the rotating cylinder (Lenker, see para [0004]; Tenzer, see figs. 1-3 and abstract).
Furthermore, Lenker teaches wherein the products are attached to rounded sides of the cylinder (para. [0004], regarding the present invention provides a flexible bag and attachment mechanism that may be used in a variety of applications where it is desirable to attach a flexible bag to a device or machine).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified the device body of Haff as modified by Tenzer, Lenker, Luniewski, and Klein such that the at least one package of insects is attached to rounded sides of the rotating cylinder. Doing so would allow an attachment mechanism in which it may be used in a variety of applications where it is desirable to attach a flexible bag to a device or machine (from Lenker, abstract).

Regarding claim 8, Haff as modified discloses the system of claim 1, and further discloses wherein the rotating cylinder comprises a vertically extending rotating cylinder, the irradiation line extending perpendicular and outward from the axis of rotation to an outer circumference of the rotating cylinder (Haff, col. [4], lines 40-46, regarding a cylindrical sample container would maintain the optimum diameter for a uniform dose rate and maximum throughput, but could vary in height. To compensate for the decrease in dose along its axis, the cylinder would move at a fixed rate along the direction perpendicular to the plane containing the four x-ray sources).

Regarding claim 9, Haff as modified discloses the system of claim 1, and further discloses wherein the rotating cylinder comprises a vertically extending cylinder, the top of the rotating cylinder having a planar surface (Haff, sample container 3, fig. 5).

Regarding claim 10, Haff as modified discloses the system of claim 4, and further discloses wherein the rotating cylinder comprises a vertically extending rotating cylinder (From Haff, see fig. 5 part b), the top of the rotating cylinder having a planar surface (From Haff, see fig. 5 part a), the at least one package of insects is attached to the planar top portion of the rotating cylinder (From Lenker, para. [0004], regarding the present invention provides a flexible bag and attachment mechanism that may be used in a variety of applications where it is desirable to attach a flexible bag to a device or machine).

Regarding claim 12, Haff as modified discloses the system of claim 1, and further discloses wherein the system is enclosed in a radiation containment cabinet (Haff, col. [4], lines 55-57, regarding the x-ray tubes and sample area were housed in a shielded cabinet lined with lead at least 0.125 inches thick on all sides, top, bottom, and door face).

Regarding claim 13, Haff as modified discloses the system of claim 12, and further discloses wherein the radiation sources are cooled by a coolant system positioned adjacent to the radiation containment cabinet (Haff, col. [4]-[5], lines 66-67 and 1-4, regarding the X-ray tubes were water-cooled using a chiller (M1-1.5 A, Advantage Engineering, Greenwood, Ind.). A single hose led to and from the chiller, with a manifold system inside the cabinet to provide coolant to the individual x-ray tubes).

Regarding claim 14, Haff as modified discloses the system of claim 1, and further discloses wherein the system comprises a carousel- type conveying system configured so that the insects are conveyed on a circular path (Haff, col. [1], lines 60-62, regarding rotation of the sample container could be incorporated to provide even more uniformity, see also fig. 5).

Regarding claim 15, Haff as modified discloses the system of claim 1, and further discloses wherein the surface comprises a surface on a linear conveying system, the insects being irradiated as the insects are conveyed past at least two radiation sources (Haff, col. [4], lines 46-49, regarding vertical movement could be done with an electric, hydraulic, or other type of actuator; conveyor; pulley; or any other system to move a sample container through an irradiated area; abstract, regarding comprising a plurality of x-ray sources).

Regarding claim 17, Haff as modified discloses the system of claim 15, and further discloses wherein at least two sets of the radiation sources irradiate the insects (Haff, col. [4], lines 12-14, regarding Multiple tubes with uniform dose distribution and rapid dose rate also introduce the concept of real-time irradiation to SIT).

Regarding claim 20, Haff as modified discloses a method of sterilizing insects (abstract, regarding sterile insect technique), the method comprising: (a) supplying the system of claim 1 (see Haff above in Claim 1) and the package of insects (Tenzer, see figs. 1-3 and abstract); and (b) operating the system so that the insects are irradiated and thereby sterilized (Haff, col [3], lines 44-55, regarding Dose declines as a function of the square of the distance from the source (1/x.sup.2), therefore the data from Table 1 can be used to generate the graph of FIG. 1. At around 8 cm, the dose is about 7000 R/min (70 Gy/min). If four x-ray tubes were used simultaneously the collective dose would be increased to 280 Gy/min and 350 Gy could be achieved within 1.25 min. This compares to typical dose rates of 0.02 to 50 Gy/min (17500 to 7 min for 350 Gy) of existing commercial irradiators. The actual distance used would be optimized to maximize insect throughput by taking into account the dose rate of the x-ray tubes, the target angle of the x-ray tubes, and the density of the insects to be sterilized).
Furthermore, Tenzer teaches teaches at least one package of insects for sterilizing irradiation (see figs. 1-3 and abstract, where the package is made for holding insects as the insects are exposed to sterilizing radiation). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified the device body of Haff as modified by Tenzer, Lenker, Luniewski, and Klein with the package of insects. Doing so would allow a mechanism in which it is safe for the user. insects may escape and in the case of yellow jackets, may present a hazard (From Lenker, para. [0003]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Haff et al. (US 8919280 B1) in view of Tenzer (US 4368690 A), Lenker (US 20040231229 A1), Luniewski (US 4484341 A), and Klein (US 7513861 B2) as applied to claim 15, and further in view of Shuman (US 20040052702 A1).
Regarding claim 16, Haff as modified by Tenzer, Lenker, Luniewski, and Klein discloses the system of claim 15, but does not specifically disclose wherein the conveyor is configured so that packages of the insects are deposited at one end of the linear conveying system, and packages of irradiated insects are removed from an opposite end of the liner conveying system.
However, Shuman is in the field of sterilization (abstract) and teaches wherein the conveyor is configured so that the at least one package is deposited at one end of the linear conveying system, and packages of irradiated insects are removed from an opposite end of the linear conveying system (para. [0032], regarding the foodstuff enters the transport at a first location, (b) the foodstuff is sterilized while moving through the transport, and (c) subsequently the foodstuff exits the transport at a second location after being sterilized. More particularly, during the rotating or tumbling of the foodstuff, the present invention may transport the foodstuff in a conduit or container).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified the device body of Haff as modified by Tenzer, Lenker, Luniewski, and Klein with the conveyor configuration as taught by Klein, since the at least one package of insects of Haff as modified by Tenzer, Lenker, Luniewski, and Klein could be used with the conveyor configuration of Klein. Doing so would allow continuous type of food product sterilization desirable in high volume food processing facilities, wherein, e.g., individual units of a food product being concurrently sterilized will have commenced the sterilization process at substantially different times and will exit the sterilization process at substantially different times (From Shuman, para. [0032]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Haff et al. (US 8919280 B1) in view of Tenzer (US 4368690 A) and Lenker (US 20040231229 A1).
Regarding claim 18, Haff discloses a system for irradiating insects (abstract, regarding sterile insect technique), , the system comprising: at least two radiation sources (col. [2], lines 5-6, regarding "Plurality" in which it means two or more x ray sources utilized for the sterilization technique) ; a rotating cylinder (col. [4], lines 50-51, regarding the sample container could rotate while moving vertically through the irradiation zone; col. [4], line 41, regarding cylindrical sample container), the radiation sources being positioned to irradiate a stationary irradiation line adjacent to the cylinder (col.[1], lines 40-45, regarding utilizing x-ray tubes surrounding a cylinder containing insects targeted for sterilization wherein the cylinder is at an optimized distance and moves at a fixed rate along the direction perpendicular to the plane containing the four x-ray sources); wherein the cylinder is rotated through the irradiation line repeatedly until a desired radiation dose is reached (col [3], lines 44-55, regarding Dose declines as a function of the square of the distance from the source (1/x.sup.2), therefore the data from Table 1 can be used to generate the graph of FIG. 1. At around 8 cm, the dose is about 7000 R/min (70 Gy/min). If four x-ray tubes were used simultaneously the collective dose would be increased to 280 Gy/min and 350 Gy could be achieved within 1.25 min. This compares to typical dose rates of 0.02 to 50 Gy/min (17500 to 7 min for 350 Gy) of existing commercial irradiators. The actual distance used would be optimized to maximize insect throughput by taking into account the dose rate of the x-ray tubes, the target angle of the x-ray tubes, and the density of the insects to be sterilized).
Haff does not specifically disclose a package of insects or wherein the at least one package of insects is attached to the cylinder.
Haff does not specifically disclose at least one package of insects for sterilizing irradiation.
However, Tenzer is in the field of insect packages for irradiation (abstract) and further teaches at least one package of insects for sterilizing irradiation (see figs. 1-3 and abstract, where the package is made for holding insects as the insects are exposed to sterilizing radiation).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified Haff with the at least one package of insects for sterilizing irradiation as taught by Tenzer. Doing so would allow for the insects to be placed in smaller, portable packages that can be easily handled after radiation is applied to them.

Haff as modified by Tenzer does not specifically disclose attaching at least one package to the cylinder.
However, Lenker is in the field of attaching bags to devices (abstract) and further teaches attaching at least one package to the outer surface of the rotating cylinder (para. [0004], regarding the present invention provides a package and attachment mechanism that may be used in a variety of applications where it is desirable to attach a flexible bag to a device or machine).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified the device body of Haff as modified by Tenzer to attach at least one package to the outer surface of the rotating cylinder as taught by Lenker, since the at least one package of insects of Haff as modified by Tenzer could be attached to the rotating cylinder of Haff as modified by Tenzer via the attachment mechanism of Lenker. Doing so would allow an attachment mechanism in which it may be used in a variety of applications where it is desirable to attach a package to a device or machine (From Lenker, abstract).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Haff et al. (US 8919280 B1) in view of Tenzer (US 4368690 A) and Lenker (US 20040231229 A1) as applied to claim 18, and further in view of Klein (US 7513861 B2).
Regarding claim 19, Haff as modified by Tenzer and Lenker discloses the system of claim 18, but does not appear to specifically disclose an ion dosimetry probe positioned so that the probe rotates with the at least one package, the probe communicating with an electronic display that is monitored by an operator or an automated controller, wherein system operations are terminated when a desired radiation dose is reached.
However, Klein is in the field of radiation therapy (abstract) and teaches an ion dosimetry probe positioned so that the probe rotates with the at least one package, the probe communicating with an electronic display that is monitored by an operator or an automated controller, wherein system operations are terminated when a desired radiation dose is reached (col. [2], lines 38-50, regarding receive real-time monitoring information from the sensors and to modify the treatment plan in real time prior to full delivery of the prescribed dose. The controller can include or be linked to a manipulating device that pulls back the catheter or probe carrying the source and, in the case of directional radiation, that rotates the source and directs radiation in limited arcs as determined by the processor to implement the prescribed dose in substantially all areas of tissue while avoiding overdose to the skin and other sensitive tissue regions. Rather than (or in conjunction with) rotation the probe can have rotating shields or extendable/retractable finger-like shield segments, which can be manipulated by the controller).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have modified the device body of Haff as modified by Tenzer and Lenker with the ion probe as taught by Klein. Doing so would allow a probe having an ionizing radiation source, to a position for delivering radiation to the region, delivering radiation to the region using the ionizing radiation source, pursuant to the radiation treatment plan, while delivering radiation, monitoring dose delivered at a plurality of points in or near the region, and as needed, modifying delivery of radiation based on dose as monitored, to arrive at generally a prescribed dose in tissue at all portions of the region (from Klein, claim 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of radiation devices and packaging devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604. The examiner can normally be reached Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647